DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 14-18 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Anders (EP 0771605 A2) in view of Thorge (DE 102012104362).
	Regarding claim 14, Anders discloses “a method for laser welding the end faces of joints of two connecting flanges, which are held against each other, of two connecting partners made from a steel material, wherein at least one connecting partner is provided with a metallic coating with an evaporation temperature that is below the melting temperature of the steel material” (para.0001, i.e., a method for joining two steel sheets, at least on one which has a coating with a low melting point, by means of a laser weld seam. Please noted that the two connecting flanges of two connecting partners refers to the two steel sheets), wherein “each connecting flange has two side faces which face in opposite direction” (fig.1 shows each connecting flange (1 and 2) two side faces which face in opposite direction), the method comprising: 
arranging “the connecting flanges of the two connecting partners against each other to enclose an angle that opens pointing in a direction from the joint side on which the laser to laser weld of joints is applied” (fig.1 shows the connecting flanges of the two connecting partners 1 and 2  are held against each other enclosing an angle α  in a direction from the joint side on which the laser beam 3 is applied to the laser weld of joints is applied), “thereby proving a degassing gap between the connecting flanges, which increases in the direction of heat introduction, “through which degassing gap evaporation products of the coating material resulting from the introduction of heat are carried off during the welding process” (para.0005, i.e., steel sheets are coated with an anti-corrosive material … the coating material, for example zinc, initially melts and partially evaporates during the welding process. Para.0027, i.e., When the fillet weld is produced by the laser beam 3, the resulting zinc vapors can also be drawn off in the direction of the tip angle α, thereby ensuring a perfect laser weld seam).
 	Anders is silent regarding each connecting flange which terminate at the end face of the connecting flange, with each end face extending between the two side faces, and wherein one of the side faces of each connecting flange is positioned facing one of the side faces of the other connecting flange, to laser weld the end faces of joints is applied, laser welding the end faces of the connecting flanges provide a weld seam connecting the two connecting flanges to each other. 
 	Thorge teaches “each connecting flange” (fig.1, 1 and 2) “which terminate at the end face of the connecting flange” (fig.1, 5 pointed at the region of the end face of the connecting flange), “with each end face extending between the two side faces” (annotated fig.1), and wherein “one of the side faces of each connecting flange is positioned facing one of the side faces of the other connecting flange” (annotated fig.1), “to laser weld the end faces of joints is applied, laser welding the end faces of the connecting flanges provide a weld seam connecting the two connecting flanges to each other” (para.0001, i.e., the invention relates to a method with which, by means of laser welding, stitching seams on the end faces of metal sheets, preferably on flanges formed from at least two metal sheets). Anders teaches laser processing for flanges. Thorge teaches laser processing for flanges. It would be obvious to rearrange the Ander’s flanges according to Thorge’s flange arrangement and then use Thorge’s fillet welds on flange to provide desired arrangement for welding and improve possibility of degassing (para.0004) as taught by Thorge.
 	Regarding claim 15, Anders discloses the connecting flanges are held in contact against each other in the region. 
 	Anders is silent regarding the arrangement of the connecting flanges are held in a linear contact against each other in the region of their mutually facing joint edges for performing the laser welding.
 	Thorge teaches the arrangement of “the connecting flanges are held in a linear contact against each other in the region of their mutually facing joint edges for performing the laser welding” (fig.1, 1 and 2 pointed at the connecting flanges are held in a linear contact against each other in the region of their mutually facing joint edges (i.e., 5 pointed at the joint edges) for performing the laser welding. Abstract, i.e., laser welding). Anders teaches laser processing. Thorge teaches laser processing. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Anders 
 	Regarding claim 16, modified Anders discloses  “the connecting flanges are held at an angle between 1° and 20° inclined to each other” (Anders, para.0027, i.e., the desired point angle α is set, i.e. in particular between 7° and 15°).
 	Regarding claim 17, Anders discloses “the laser spot incident on the joints is set with a spot size between the connecting flanges in the region of the joints, which are held against each other” (fig.1 shows the laser spot 3 at the joint which are held against each other), wherein “the width of the degassing gap increases starting from the maximum gap width” (the width of the gap increases at the maximum gap width at the joint region. Please noted that examiner interpreted that the gap width at the joint region increases because the coating is vaporized. Para.0027, i.e., When the fillet weld is produced by the laser beam 3, the resulting zinc vapors can also be drawn off in the direction of the tip angle α, thereby ensuring a perfect laser weld seam. This suggest that the coating is removed so that angle or width at the joint region increase.  Please noted that this interpretation is consistent with the specification of instant application (i.e., claim 4)).
 	Anders is silent regarding the laser spot incident on the joints is set with a diameter which is greater than a maximum gap width.
 	Thorge teaches “the laser spot incident on the joints is set with a diameter which is greater than a maximum gap width” (fig.2 shows the laser spot incident on the joints is set with a diameter which is greater than a maximum gap width at the joint region (i.e., 7 pointed at the joint region). Please noted that this interpretation is consistent with the specification of instant application (i.e., claim 4). Examiner takes Official Notice that it is well known in the art that the laser beam has a diameter). Anders teaches laser processing. Thorge teaches laser processing. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Anders with Thorge, by modifying Anders flange arrangement according to Thorge’s flange arrangement, to provide desired configuration of welding product. 
 	Regarding claim 18, modified Anders discloses “the laser beam is directed onto the connecting zone of the joints transversely to the feed direction” (Anders, para.0021, i.e., generate degassing channel that run transversely to the welding direction. Fig.1, shows the laser 3 such that the transverse direction means into the paper in order to weld the wokrpieces), “while being inclined with an inclination angle which is not greater than 25 degrees” (Anders, para.0027, i.e., the desired point angle α is set, i.e. in particular between 7° and 15°).
 	Regarding claim 25, modified Anders discloses “the metallic coating of the at least one connecting partner is a zinc coating” (Anders, para.0001, 0005, 0009, 0012, 00016, i.e., zinc coating). 
 	Regarding claim 26, modified Anders discloses “the width of the connecting zone to be melted is smaller than the width of the joint surface formed by the joints held against each other” (Thorge, annotated fig.1 shows the width of the connecting zone to be melted is smaller than the width of the joint surface formed by the joints held against each other), and “the laser beam is guided in such a way that, at both joints, an outer edge region for forming a respective weld pool support is not melted” (Thorge, annotated fig.1).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Anders (EP 0771605 A2) in view of Thorge (DE 102012104362) as applied in claims14-18 and 25-26 above, and further in view of Rippl et al. (US 2002/0195431)
 	Regarding claim 19, modified Anders discloses all the features of claim limitations as set forth above except for an air flow flowing transversely with respect to the direction of the laser beam and guided by the laser beam is provided on that side of the joint on which the laser beam is applied.
 	Rippl et al. teaches “an air flow flowing transversely with respect to the direction of the laser beam and guided by the laser beam is provided on that side of the joint on which the laser beam is applied” (fig.2 shows an air supply 4 that provides an air flow 10 and 11 flowing transversely with respect to the direction of the laser beam 3 (i.e., into the paper) and guided by the laser beam is provided on that side of the joint on which the laser beam is applied. Please noted that laser moves into the paper in order to weld the workpieces 17 together). Anders teaches laser processing. Rippl et al. teaches laser processing. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Anders with Rippl et al., by adding Rippl et al.’s gas supply to Anders device, to protect the laser optical system from contamination or damage by spatters flying up from the melt (para.0003) as taught by Rippl et al.


 	Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Anders (EP 0771605 A2) in view of Thorge (DE 102012104362) as applied in claims14-18 and 25-26 above, and further in view of Stuhrmann (WO 2016169791)
 	Regarding claim 20, modified Anders discloses all the features of claim limitations as set forth above except for the laser beam is oscillated back and forth transversely to the feed direction following the longitudinal extension of the joints.
 	Stuhrmann teaches “the laser beam is oscillated back and forth transversely to the feed direction following the longitudinal extension of the joints” (fig.1 shows the laser beam moving into the paper in order to weld the workpieces and para.0002, i.e., method the welding laser beam is oscillated back and forth transversely to the feed direction. Para.0005, i.e., the main feed direction which corresponds to the longitudinal extent of the weld seam to be created. Para.0024, i.e., the welding laser beam 8 can be adjusted transversely to the feed direction (x-direction) by means of mirror … to move the welding laser beam back and forth in oscillating direction). Anders teaches laser processing. Stuhrmann teaches laser processing. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Anders with Stuhrmann, by modifying Stuhrmann’s laser welding movement according to Stuhrmann’s laser welding oscillation movement, in order to join the workpieces properly (para.0009) as taught by Stuhrmann.
 	Regarding claim 21, Anders discloses “the oscillation frequency of the laser beam does not exceed 1000 Hz” (Stuhrmann, i.e., para.0028, i.e., the welding laser beam 8 oscillates in the y direction and thus transversely to the feed direction at approximately 300 Hz).


 	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Anders (EP 0771605 A2) in view of Thorge (DE 102012104362) and Stuhrmann (WO 2016169791) as applied in claims 20-21 above, and further in view of Lee et al. (US 2011/0139753).
 	Regarding claim 22, Anders discloses all the features of claim limitations as set forth above except for the path amplitude of the oscillation movement of the laser beam does not exceed two thirds of the joint surface width formed by the joints, which are held against each other.
 	Lee et al. teaches “the path amplitude of the oscillation movement of the laser beam does not exceed two thirds of the joint surface width formed by the joints, which are held against each other” (fig.1 shows the path amplitude of the oscillation movement of the laser beam does not exceed two thirds of the joint surface width formed by the joints. Please noted that joint surface between 1 and 3 refers to the overlapping region of workpieces). Anders teaches laser processing. Lee et al. teaches laser processing. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Anders with Lee et al., by modifying Stuhrmann’s laser welding movement according to Lee et al.’s laser welding oscillation movement, in order to provide a uniform welding pattern so that autogenous welding may be achieved without a feed wire such that cost of material may be reduced and joinability and performance may be improved (abstract) as taught by Lee et al. 

 	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Anders (EP 0771605 A2) in view of Thorge (DE 102012104362) as applied in claims14-18 and 25-26 above, and further in view of Offer et al. (US 6,191,379).
 	Regarding claim 23, modified Anders discloses all the features of claim limitations as set forth above except for the connecting zone of the joints intended for melting is gradually preheated in the feed direction before melting.
 	Offer et al. teaches “the connecting zone of the joints intended for melting is gradually preheated in the feed direction before melting” (fig.1, 20 shows the preheating energy. Abstract teaches the lasers can be used to the welding. Fig.4 shows the joint region). Anders teaches laser processing. Offer et al. teaches laser processing. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Anders with Offer et al., by adding Offer et al.’s  preheating energy to Anders system, to maximize performance of the resulting weld joint (col.2 at lines 20-24) as taught by Offer et al. 
 	


 	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Anders (EP 0771605 A2) in view of Thorge (DE 102012104362) and Offer et al. (US 6,191,379) as applied in claim 23 above, and further in view of Gu et al. (US 2013/0087540)
 	Regarding claim 24, modified Anders discloses “the laser beam is directed with a leading orientation onto the connecting zone comprising workpieces at an angle between 5° and 45° with respect to perpendicular” (fig.1 shows the laser beam 3 is directed with a leading orientation onto the connecting zone at an angle between 5° and 45° with respect to horizontal). 
 teaches “the laser beam is directed with a leading orientation onto the workpieces at an angle between 5° and 45° with respect to the perpendicular” (para.0026, i.e., the laser beam is at 40 degrees. Fig.2a shows the laser beam at an angle at an angle between 5° and 45° with respect to the perpendicular). Anders teaches laser processing. Gu et al. teaches laser processing. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Anders with Gu et al., by modifying Anders laser emitting angle according to Gu et al.’s laser emitting angle, to generate humps with the desired height and to make good quality of lap welds (para.0055-056) as taught by Gu et al. 




    PNG
    media_image1.png
    1061
    1662
    media_image1.png
    Greyscale

Response to Arguments
 	Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. 
 	(1) Applicant argues “section 112 rejection – claim 14 … claim 14 is amended …” on page 5 of remark.
 	In response, examiner agreed that the amendment to claims overcome the 112 rejections because applicant incorporate the active steps for the method claim. 
 	(2) Applicant argues “section 102 rejection – claim 14 … as being anticipated by Anders (EP 0771605)” on pages 6-7 of remark.
 	In response, examiner agreed that the amendment to claims overcome the 102 rejections. 
 	(3) Applicant argues “Thorge … the object according to Thorge (DE 102012104362) is to provide a method for laser welding the end faces of two connecting flanges of the welding partners … a person of ordinary skill in the art does not receive the requisite motivation or reasonable expectation of success from Ander to modify the method according to Throge in order to arrive at the claimed subject matter”.
 	In response, examiner respectfully disagrees because Thorge reference is used to teach the flange arrangement for laser welding. Both Ander and Thorge references do not discuss any negative impact or disadvantage for using fillet weld. It would be obvious to rearrange the Ander’s flanges according to Thorge’s flange arrangement and then use Thorge’s fillet welds on flange to provide desired arrangement for welding and improve possibility of degassing (para.0004) as taught by Thorge. 
. 



Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761